Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/09/2021.  In the Amendment, Applicant amended claims 1-3, 6-9, 11, 16 and 18-19.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/09/2021 has been considered (see form-1449, MPEP 609).
Terminal Disclaimer
The Terminal Disclaimer filed on 12/09/2021 has been acknowledged and has been approved.
 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Zhang et al. (US PGPUB 2017/0032012, hereafter Zhang) discloses replication logs logging mutations of the first table, and an associated replication configuration file including a first association that associates the first table with a replication family and inserting a second association in the replication configuration file that associates a second table having a non-loadable state with the replication family and then association of the second table with the replication family causes persistence of any replication logs in the replication log file that correspond to any mutations of the first table during the existence of the second table.  Another prior art of records, e.g., Srivastava et al. (US PGPUB 2005/0044356, hereafter Srivastava) discloses provide a hash function wherein a public key cryptosystem generally is utilized to establish a secure data communication channel through key exchanges among the participants. Two or more parties, who wish to communicate over a secure channel, exchange or make available to each other public (or non-secure) key values. Each party uses the other party's public key value to privately and securely compute a private key, using an agreed-upon algorithm. The parties then use their derived private keys in a separate encryption algorithm to encrypt messages passed over the data communication channel.  However, neither Zhang nor Srivastava explicitly discloses these combine features “retrieve from a computer node among the plurality of computer nodes a second fingerprint file that includes 

This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.

Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163